OFFICE OF THE ATTORNEY                 GENERAL   OF TEXAS
                         AUSTIN




XonorairleR. i..krzif3trong
County Auditor, Tom Green County
San Angelo, Texas
Dear Sir:                        Opinion Ho. O-4042




        Your roqueat for aa opi&ii-&               thir depart
                                                            .bb.$?read.
In part:

        *The Comakmloner6*


                                                  the purpose of
                                                   suoh lmprbvo~
                                                  doa a6 to the
                                                  our0 to sub-
                                           oaaty parka and to
                                           on suah lot6 for the
                                          0te or 8ourlet0, the
                                        rty to aoerue to the oredit
                                           It has alao been ruegoat-
                                        &t bo sold to lndlridualo




        "3x1an effort to advise the Commiesioaers* Court
        properly aa to their authority regarding thee*
        expenditures, I w%sh to aertif'ythe rollowing
        question0 :
        “i.&eetiOIl   NG.   1.   Does   the    oountg have authority,
       in conmotion  with the irnprorammt of oouuty parka,
       to oonstruct or purohaso elre,adrooneitruetodoabim
Honorable 8. L. AnnstrOng, Page 2



        or oottagefs,and furnish, maintain, and operata
        suoh oablae and oottages for the purpoee of rent-
        ln,gor leealn& the sane to vaoatlonistr and
        tourletrl
        "Question No. 2. Does the oounty have authority
        to labiilvldea oounty park and eel1 or lease lota
        to lndlvlduale for the purpose of emoting summer
        aottfigal9
        ~Questloa No. 3. Doeo    the oounty have authority
        to expend oouaty ruads   ror park lmproveme~ts to
        be emoted on land not    omed outright by the @ounty,
        but held undo? a leame   ooatraotPW

        Artlol~ 6678, Veruoa'8 Annotated Girl& Statutea, rsadsr

        "faoh Comaim~lonsn~ Court lr authorized to levy
        and   oolleat a tai'm+fo    exceed five (5) aeat@
        on @action@ hundred dollars aneessed valuation
        of the oountg for the purohaee and improvmwnt of
        laudr ror u8e ao ootmt~ parks. Ho ouoh tar @hall
        be levied and oolleotrd until th; properltlon la
        submitted to and r&filed br thi prcppetiy    taxpaylnc;
        voters oi the oounfy atea general or sg~ola2 oleo-
        tlon called for that purpmr, provided, a two-third8
        majority   or th@ propstiy taxpaying voters or mneh
        oount& at au eleot.ionheld for mob purpoc~e     &all
        drterialae  la favor of 8aid tax. fr mid oourt de- ‘
        aire to astebli8h twe or mom or auoh oouaty parkr,
        they ahall loaate them in widely separated pwtlon~
        OS the oountJr. Said oourt #hall have iuU pmrer
        and control over any and all such parka and may
        1~     aad oolleot an anaual tax ruffiolent in their
        $&gmut     to properly mal&%talasuoh parks and build
        and oonntruot pavllfonr and awh other bulldlugrra6
        they may deem necessary, lay out and open driveway8
        and walko, pave the same or any part theroof, #et '
        out tress and rhubbery, oonstruot ditches or laker,
        and make suoh other lnprovements as they may deem
                   Suoh parka shall remain open for the Oreo
        ~~p~~*the publlo under ruoh rearoaablr nileclWd
        rmgtiatlona aa said oourQ mq pre~orlb~.
Hoaorable      R. I.. Awstroag,   pa@   3


          ?34at10n 2. All park6 loqulred by authority ol
          thlr Aot shall be under the oontrol and manage-
          -mentor the county aoqulrlng the same, provided
          that the Oo.mmlssloner8Court may by agreement
          with the State Parka Board turn the land over to
          the State Park8 Board to be opernted a8 a pub110
          park; the expense of the improvement and opera-
          tion of suoh park to be paid by the oounty and/or
          oooperatlre Federal agenoles aooordi:T.g to the
          a&ree:nentto be mads between suoh oounty and
          the State Park8 Board.W
        We hold in our Opinion I?o.O-905that a oounty oould
build or purohaae a baseball rtadlum to be uead a8 a part ot
R oounty's park eysten.
        We bellove that portion of the above quoted artlole
reading1 n* * * and build and oon8truot parllloas and suoh
other building8 a8 they may deem nocaarary * * ** and ** * *
make suoh other lmprovamente as thay may deen proper * * **
rests in the Oomml8slowr8 * Court the authority to oonstruot
or puroha8e oabla8 and to operate the 8tuuea8 a part oi the
oounty park 8ystem. Your rirst quaetfon 18 annrarea in the
arrirmatlte.
        Countle8 being oosiponantpar88 ot the State, have no
power8 or butler8except those oleuly set forth and derlned
in the Conetitutloa and statutes. The statutes of Texa8 have
eleuly defined powe.r8,preeorlbed ths duties and imposed the
llabllltlc8 or the oommlsaloner81 00~1%~ the medlun through
whioh the different oountiee act. and from those statutes met
oome all the authority vested in-the oountfes. NdwardrCount2
Y. Jennfnizo,33 S. 8. 585; arrinnee,  35 s. W. 1033.
        The above quoted statute rurnl8he8 no authority to tha
oommlaslonera* oourt to eubdlvlae a county park ror the purpose
of selling or leasing lot8 theroln nor to expend oounty fund8 tar
park purposes on land not owned by tho oouaty.  Your 8eoond and
third questions are answered in the negative.
                                             Youre very truly
                                            A7!TO~YGJWE%AL   OP TEXAS